Title: To Thomas Jefferson from Samuel Commons, 17 May 1808
From: Commons, Samuel
To: Jefferson, Thomas


                  
                     
                     Sr Exelency the President Thomas Jefferson
                     
                     New Orleans May 17th 1808
                  
                  Your Exelency will pardon my boldness of my undertaking, as I find myself under necessity to apply to your Exelency. I was by a bad sett poeple persuadet & forced to inlist in the Service of the United States, and if I would not comply with there desire, they would flog me ecct; I am in the Service here in the Artillerie in Captn. Coxs Compagnie, and I do not know how long I must Stay. I would beg your Exelency humbly, to have compassion with me, and grant me my freedom, as my parents do not know jet where I am to this present time; wich lives in Kentuky. If my parents should hear of me in what Situation I am, it would breach there heart, and it would bring them to the grave for Sorrow. I am in hopes your Exelency will grant my request; and in such expectation
                  I am your Exelency most humble Servant
                  
                     Samuel I. Commons
                     
                  
               